DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/590,337 (10/01/19) filed on 04/06/21.
Allowable Subject Matter
Claims 2 - 21 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Catherine L. Gerhardt, Reg. No. 77,577 on Tuesday, April 27th, 2021.         .
EXAMINER'S AMENDMENT	
The application has been amended as follows:  Please amend claims 2, 4, 9, 11, 16 and 18.
2.	(Currently Amended) A method comprising:
capturing, by a computer system, exchange data comprising data related to content requests from user devices during traffic exchanges between the user devices and a web site;
accessing, by the computer system, an artificial intelligence (AI) library that includes one or more AI algorithms;
creating, by the computer system, using one or more of the AI algorithms in the AI library and based on the captured exchange data, decisional logic for selecting, from a plurality of traffic optimizer modules associated with a plurality of portions of web pages, 
creating, by the computer system in response to each of the content requests, optimized web pages, wherein creating an optimized web page for a respective content request includes 
retrieving, by the computer system, content responsive to the respective content request from a content database;
selecting, by the computer system based on the created decisional logic, the set of traffic optimizer modules;
generating, by the computer system based on the selection, a page optimization instruction set;
assembling, by the computer system via execution of the page optimization instruction set, the retrieved content; and
providing, by the computer system, the assembled retrieved content for display in the form of the optimized web page for the respective content request.

4.	(Currently Amended) The method of claim 3, wherein the page type module optimizes a type of page to be presented for viewing on the user devices, wherein the merchandising module optimizes merchandising placement content based upon a type of screen objects or widgets presented on [[an]] the optimized web page, wherein the advertisement module optimizes for a purpose of advertisements; and wherein the navigation module inserts links into [[an]] the optimized web page to provide for navigation to related web pages.

9.	(Currently Amended) A system, comprising:
a processor; and
a memory storing executable instructions that, when executed by the processor, cause the processor to perform operations comprising:


capturing exchange data comprising data related to content requests from user devices during traffic exchanges between the user devices and a web site;
accessing an artificial intelligence (AI) library that includes one or more AI algorithms;
creating using one or more of the AI algorithms in the AI library and based on the captured exchange data, decisional logic for selecting, from a plurality of traffic optimizer modules associated with a plurality of portions of web pages, a set of traffic optimizer modules for optimizing a web page generated in response to each of the content requests; and
creating, in response to each of the content requests, optimized web pages, wherein creating an optimized web page for a respective content request includes:
retrieving content responsive to the respective content request from a content database;
selecting, based on the created decisional logic, the set of traffic optimizer modules;
generating, based on the selection, a page optimization instruction set;
assembling, via execution of the page optimization instruction set, the retrieved content; and
providing the assembled retrieved content for display in the form of the optimized web page for the respective content request.

11.	(Currently Amended) The system of claim 10, wherein the page type module optimizes a type of page to be presented for viewing on the user devices, wherein the merchandising module optimizes merchandising placement content based upon a type of screen objects or widgets presented on [[an]] the optimized web page, wherein the advertisement module optimizes for a purpose of advertisements; and wherein the navigation module inserts links into [[an]] the optimized web page to provide for navigation to related web pages.

16.	(Currently Amended) A non-transitory computer-readable medium storing that 
capturing exchange data comprising data related to content requests from user devices during traffic exchanges between the user devices and a web site;
accessing an artificial intelligence (AI) library that includes one or more AI algorithms;
creating using one or more of the AI algorithms in the AI library and based on the captured exchange data, decisional logic for selecting, from a plurality of traffic optimizer modules associated with a plurality of portions of web pages, a set of traffic optimizer modules for optimizing a web page generated in response to each of the content requests; and
creating, in response to each of the content requests, optimized web pages, wherein creating an optimized web page for a respective content request includes:
retrieving content responsive to respective content requests from a content database,
selecting, based on the created decisional logic, the set of traffic optimizer modules;
generating, based on the selection, a page optimization instruction set;
assembling, via execution of the page optimization instruction set, the retrieved content; and
providing the assembled retrieved content for display in the form of the optimized web page for the respective content request.

18.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the page type module optimizes a type of page to be presented for viewing on the user devices, wherein the merchandising module optimizes merchandising placement content based upon a type of screen objects or widgets presented on [[an]] the optimized the optimized web page to provide for navigation to related web pages.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of parent application 14/987,689.  In particular, applicant’s remarks (07/06/18), pgs. 8 - 11 discuss why the claimed invention is patent eligible in light of Alice 101.  Also see, para. [0003] [0033] of applicant’s specification as filed 10/01/19.
Please refer to the prosecution history of parent application 14/987,689.  In particular, applicant’s remarks (07/06/18), pgs. 11 - 12 which distinguish the claimed invention from the closest prior art references listed below.
Hansen, US Pub. No. 2008/0275980; and
Karidi, US Pat. No. 9,432,468.
With respect to the non patent literature reference listed below:
“How Artificial Intelligence Has Helped and Hindered Calibration,” by D.W. Braudaway.  Pub.  Date:  January 1, 2001.  Abstract Only
Braudaway is relevant to the claimed invention because it discusses uses and applications of artificial intelligence algorithms.  Braudaway does not address many of the particular attributes of the claimed invention however, such as applying the artificial intelligence algorithms to web page optimization.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692